Title: From Thomas Jefferson to James Oldham, 7 October 1823
From: Jefferson, Thomas
To: Oldham, James


                        Sir
                        
                            Monticello
                            Oct. 7. 23.
                        
                    I recieved yesterday, during the session of the Visitors of the University, and laid before them, your two Memorials addressed to them, the one on your participation in the future work to be done on the Rotunda, and the second on the difference between yourself & the Proctor in the settlement of your accounts.As to the first their answer is the fact that they do not propose that any further work on that building shall be engaged, until the part already engaged be finished; when their further proceedings will be determined by the state in which they shall find their funds to be. but in any case, the letting the works to Undertakers is not within their functions.As to the 2d they observe that the law has established the Proctor as the Executive agent of the  institution; that within his duties lie those of making all necessary contracts, attending to the execution of those contracts and finally of  settling them in the way he thinks it his duty to do: & if he refuses to do justice to those who have contracted with him, the  act establishing his office has laid the courts of justice open to the person injured (as to all other persons suffering injustice) by making him liable to their suit in the ordinary courts. it is not within the duties prescribed by the law to the Board of Visitors to take on themselves the office of the Courts of justice; nor would it be compatible with their plan of proceedings, to recieve all appeals which might be made from the Proctor, & to go into the course of fending & proving between the parties, which that might require. this would be more especially a waste of their time, as their decision would nothing bind the complaining party, to whom the courts of justice would still be open, and thus give him two chances of a favorable decision, instead of one, and would occasion all appeals to be first made to them. I return you your papers and assure you of my best wishes & respects.
                        Th: Jefferson
                    